EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Indhira LaPuma on 2/23/22.

The application has been amended as follows: 
Cancel claims 1-10 and 13; and
Amend claim 11 as follows:
11. 	A method comprising: 
outputting, via a display of a headset, a virtual scene to a user, wherein the virtual scene comprises one or more principal objects intended to hold an attention of the user and one or more secondary objects; 
capturing, during output of the virtual scene and using an eye-tracking device of the headset, eye tracking data of one or more eyes of the user, further comprising imaging, using a camera of the eye-tracking device, the one or more eyes to determine a gaze direction; 
wherein capturing, during output of the virtual scene and using the eye-tracking device of the headset, eye tracking data of one orPage 5 ofl10S GR/20805969.1DOCKET NO.: 065848.0023US1PATENTApplication No.: 16/047,224 Office Action Dated: July 19, 2021more eyes of the user comprises capturing one or more Purkinje images of at least one pupil of the one or more eyes of the user;
determining, based on the eye tracking data, gaze information indicative of the gaze direction of the user at a location on the virtual scene; 
determining, by correlating the gaze information with position data representing at least one of the one or more secondary objects, that the user is distracted from the one or more principal objects by a first object of the one or more secondary objects; and 
updating, based on the determination that the user is distracted, the virtual scene to cause the first object to be removed from display while continuing to display a remainder of the virtual scene to the 

The following is an examiner’s statement of reasons for allowance: 
Claims 11-12 and 14-20 are allowed.  The claims overcome all previous pending objections and rejections by incorporating a technical improvement by capturing one or more Purkinje images of at least one pupil of the one or more eyes of the user to determine eye-tracking data.  Furthermore, the closest prior art (US 2015/0338915 to Publicover) teaches a system designed to performs eye tracking and controls screen display, utilizing eye tracking camera(s) to determine gaze direction in real time (Abstract; par. 0151) and removing objects from display (par. 0553), but does not disclose the particular combination of elements, including the specific limitations directed to wherein capturing, during output of the virtual scene and using the eye-tracking device of the headset, eye tracking data of one orPage 5 ofl10S GR/20805969.1DOCKET NO.: 065848.0023US1PATENTApplication No.: 16/047,224 Office Action Dated: July 19, 2021more eyes of the user comprises capturing one or more Purkinje images of at least one pupil of the one or more eyes of the user; determining, based on the eye tracking data, gaze information indicative of the gaze direction of the user at a location on the virtual scene; determining, by correlating the gaze information with position data representing at least one of the one or more secondary objects, that the user is distracted from the one or more principal objects by a first object of the one or more secondary objects; and updating, based on the determination that the user is distracted, the virtual scene to cause the first object to be removed from display while continuing to display a remainder of the virtual scene to the user, wherein the first object is removed from display until a condition is met indicative of the user being attentive to the one or more principal objects, in claim 11.  Therefore, the application is in condition for allowance.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715